Citation Nr: 1233293	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  09-42 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an effective date earlier than July 22, 2001, for the grant of service connection for type II diabetes mellitus, to include as due to exposure to Agent Orange.

2.  Entitlement to an effective date earlier than February 4, 2005, for the grant of service connection for systemic neuropathy of the upper and lower bilateral extremities, to include as secondary to service-connected type II diabetes mellitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

David Traskey, Counsel 


INTRODUCTION

The Veteran had active service from August 1965 to January 1969.  This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions of May 2007 and November 2008 by the Department of Veterans Affairs (VA) Chicago, Illinois, Regional Office (RO).  


FINDINGS OF FACT

1.  The Veteran originally filed a service connection claim for type II diabetes mellitus on July 22, 2002.  

2.  The RO assigned an effective date of July 22, 2001 for the grant of service connection for type II diabetes mellitus, one year prior to the date of the claim for service connection in accordance with regulations pertaining to a liberalizing change in the law.

3.  The Veteran sought to reopen his claim of entitlement to service connection for systemic neuropathy of the upper and lower bilateral extremities, to include as secondary to service-connected type II diabetes mellitus, on February 4, 2005.   


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to July 22, 2001, for the grant of service connection for type II diabetes mellitus, to include as due to exposure to Agent Orange, have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.114, 3.400, 3.816 (2011).

2.  The criteria for an effective date prior to February 4, 2005, for the grant of service connection for systemic neuropathy of the upper and lower bilateral extremities, to include as secondary to service-connected type II diabetes mellitus, have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  
 
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Service connection for type II diabetes was granted in a rating decision dated August 2005.  The RO evaluated the Veteran's disability as 10 percent disabling under 38 C.F.R. § 4.119, Diagnostic Code 7913, effective July 22, 2001.  The Veteran was notified of this decision and provided his appellate rights, but did not perfect an appeal.  Therefore, this decision is final.  38 U.S.C.A. § 7105 (West 2002).  Ordinarily, the only basis for challenging the effective date in a final decision is on a motion to revise the decision based on clear and unmistakable error.  Rudd v. Nicholson, 20 Vet. App. 296, 299 (2006).  Freestanding earlier effective date claims are otherwise prohibited as a matter of law.  Id.; see generally, Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In May 2008, however, the Veteran requested an earlier effective date for the grant of service connection for type II diabetes mellitus on the grounds that he was a "Nehmer class member" pursuant to 38 C.F.R. § 3.816.  The RO denied the Veteran's earlier effective date claim by way of a rating decision dated November 2008.  Specifically, the RO noted that diabetes mellitus was diagnosed prior to the date on which presumptive service connection for this disability was permitted.  Therefore, the RO indicated that the Veteran was entitled to an effective date not earlier than one year prior to the date of the application for these benefits.  According to the RO, the Veteran first sought service connection for diabetes on July 22, 2002 and as such, he was entitled to an effective date not earlier than July 22, 2001.  The Veteran was notified of this decision and provided his appellate rights.  He perfected this appeal.        

Service connection for systemic neuropathy of the upper and lower bilateral extremities, to include as secondary to service-connected type II diabetes mellitus, was granted in a rating decision dated March 2006.  The RO evaluated each upper and lower extremity as 10 percent disabling under 38 C.F.R. § 4.124a, 8715 (median nerve neuralgia) or 8720 (sciatic nerve neuralgia), effective February 4, 2005.  The Veteran was notified of this decision and provided his appellate rights.  
In June and September 2006 (within one year of the March 2006 rating decision), the Veteran and his representative requested an earlier effective date for the grant of service connection for systemic neuropathy of the upper and lower bilateral extremities.  

The RO denied the Veteran's earlier effective date claim in a rating decision dated May 2007.  Specifically, the RO noted that the Veteran in the past was either granted nonservice-connected pension benefits for right elbow ulnar nerve entrapment, right wrist carpal tunnel syndrome, and right shoulder impingement syndrome or denied service connection for numbness of the arms, legs, and lower back.  The RO also noted that the Veteran was granted service connection for type II diabetes mellitus, effective July 22, 2001.  However, the Veteran's claim to reopen service connection for peripheral neuropathy was received on February 4, 2005.  The RO also noted that there was no diagnosis of neuropathy related to service-connected type II diabetes mellitus until January 2006.  Accordingly, the RO assigned an effective date of February 4, 2005, but not earlier, for the grant of service connection for systemic neuropathy of the upper and lower bilateral extremities (i.e., the date of receipt of the claim).  The Veteran was notified of this decision and provided is appellate rights.  He perfected this appeal.  

Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.  The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issues has been obtained.  The Veteran's service treatment and post-service treatment records have been obtained.  The Veteran was afforded VA examinations in conjunction with his service connection claims for type II diabetes mellitus and systemic neuropathy of the upper and lower bilateral extremities.  These examinations evaluated the Veteran's disabilities in conjunction with his prior history and described them in sufficient detail so the Board's evaluation of them was an informed one.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Evidence of record reflects that the Veteran receives Social Security benefits for several years.  However, the Veteran has not alleged, nor does the record reflect that the award of these benefits was related to the issues currently on appeal.  As there is no indication that the Social Security Administration has evidence relevant to the issues on appeal, there is no additional duty to undertake further development in an attempt to obtain these records and associate them with the Veteran's claims file. Golz v. Shinseki, 590 F.3d 1317, 1321-23 (2010).

Finally, there is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  As such, VA has complied, to the extent required, with the duty to assist requirements.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)-(e).


Factual Background and Analysis

The Veteran contends that he is entitled to an earlier effective date for the grant of service connection for type II diabetes mellitus, to include as due to exposure to Agent Orange; and for the grant of service connection for systemic neuropathy of the upper and lower bilateral extremities, to include as secondary to service-connected type II diabetes mellitus.  Specifically, the Veteran seeks an effective date of July 1997 for the grant of service connection for these disabilities because these disabilities were considered nonservice-connected disabilities following the grant of nonservice-connected pension benefits.  In the alternative, the Veteran seeks an earlier effective date on the basis that there is a pending, unadjudicated service connection claim for these disabilities since July 1997 and that he is a "Nehmer class member" pursuant to 38 C.F.R. § 3.816.

Service treatment records associated with the claims file were negative for a diagnosis of or treatment for type II diabetes mellitus or acute or subacute peripheral neuropathy.  There was also no evidence of these disabilities within one year after discharge from service.

The Veteran filed a claim of entitlement to nonservice-connected pension benefits in July 1997.  The Veteran was afforded a VA general medical examination in August 1997 in connection with this claim.  According to the Veteran, he sustained injury to his right hand and arm in 1996 while using a motorized torque wrench.  He subsequently underwent two surgical procedures, including ulnar shortening and ulnar transposition, without relief.  During the examination, he reported an absence of feeling in his four fingers, pain and numbness from his neck to his hand, and intermittent pain and weakness in the right knee and thigh.  The diagnosis was recurrent ulnar nerve entrapment, status-post ulnar nerve transposition, right elbow; right carpal tunnel syndrome; right rotator cuff syndrome, probable cuff tear; right shoulder impingement syndrome; right acromioclavicular joint arthritis; right wrist degenerative joint disease; Krenbock's disease, right wrist; right wrist scapholunate instability; and status-post right ulnar shortening, among other conditions.

The RO granted nonservice-connected pension benefits in a rating decision dated September 1997 on the grounds that the Veteran was permanently and totally disabled as a consequence of the following nonservice-connected disabilities: status-post right ulnar shortening (30 percent disabling); right shoulder rotator cuff syndrome with probable tear and right acromioclavicular arthritis (10 percent disabling); hypertension (10 percent disabling); right elbow ulnar nerve entrapment (10 percent disabling); and right wrist carpal tunnel syndrome (10 percent disabling).  The effective date of this award was July 10, 1997.  The Veteran was notified of this decision and provided his appellate rights, but did not perfect an appeal.  Therefore, this decision is final.  38 U.S.C.A. § 7105.

The Veteran filed a claim of entitlement to service connection for a nerve condition in February 1998.  The RO denied the claim in a rating decision dated April 1998 on the grounds that the Veteran's claim was not well-grounded.  The Veteran was notified of this decision and provided his appellate rights, but did not perfect an appeal.  Therefore, this decision is final.  38 U.S.C.A. § 7105.

In March 2000, the Veteran filed a claim of entitlement to service connection for posttraumatic stress disorder (PTSD), a back condition, a neck condition, and numbness in the low back and upper and lower extremities bilaterally.  That same month, the Veteran was afforded electromyographic testing at a VA facility to rule out lumbar and cervical radiculopathy.  The results were interpreted to show normal bulbocavernosus reflex and normal distal latency and amplitude.  No electrical evidence of bilateral lumbar radiculopathy or right cervical radiculopathy was found.  The RO denied the Veteran's service connection claims in a rating decision dated August 2000 on the grounds that the Veteran's claim was not well-grounded.  The Veteran was notified of this decision and provided his appellate rights, but did not perfect an appeal. 

In March 2001, however, the RO notified the Veteran that it would readjudicate the March 2000 service connection claims in light of VA's new duties to notify and assist as outlined in the Veterans Claims Assistance Act.  The RO continued the denial of these claims in a June 2001 administrative decision.  The Veteran was notified of this decision and provided his appellate rights, but did not perfect an appeal.  Therefore, this decision is final.  38 U.S.C.A. § 7105.

A November 2001 VA Agent Orange clinic note indicated that diabetes mellitus was diagnosed at the beginning of that year.  The Veteran's diabetes mellitus was controlled with diet.  Cervical radiculopathy with C3-4 herniation and severe degenerative spinal stenosis with resultant cervical pain and numbness below the waist was also found. 

The Veteran subsequently sought to reopen his service connection claims for PTSD, a back condition, a neck condition, and numbness in the low back and upper and lower extremities bilaterally in March 2002.  He also sought service connection for lower body numbness, a right knee disability, a left hand disability, and hepatitis C.  In July 2002, the Veteran filed a claim of entitlement to a total disability rating based on individual unemployability (TDIU) due to a service-connected disability.  In particular, the Veteran identified PTSD and diabetes, as well as neck, back, and knee disabilities as those disabilities which prevented him from securing or following a substantially gainful occupation.      

The Veteran was afforded a series of VA examinations in July 2002.  The Veteran's past medical history was significant for diabetes mellitus (diagnosed six years prior to this examination by a private provider).  In the past, the Veteran took oral medication to control his symptoms, but discontinued this regimen upon medical advice.  His diabetes mellitus was controlled with diet and this disability was described as being asymptomatic.  The Veteran also reported an in-service shell fragment wound to the right knee.  This disability subsequently resulted in scarring, chronic pain, and intermittent buckling.  Laboratory blood work found no evidence of type II diabetes mellitus.  The examiner also diagnosed status-post right knee shell fragment wound with symptoms as described above, x-ray normal.

The RO denied the Veteran's service connection claims for PTSD, a back condition, a neck condition, and numbness in the low back and upper and lower extremities  bilaterally, a left hand disability, a right knee disability, hepatitis C, and type II diabetes mellitus, in a rating decision dated September 2002.  The RO also denied the Veteran's TDIU claim.  Id.  The Veteran was notified of this decision and provided his appellate rights.  He perfected an appeal.

The RO subsequently issued a rating decision in July 2003 in which it granted service connection for PTSD.  The RO evaluated the Veteran's PTSD as 70 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411, effective March 27, 2002.  The RO also granted TDIU and basic eligibility to Dependents' Education Assistance benefits, effective March 27, 2002.  The Veteran was notified of this decision and provided his appellate rights, but did not perfect an appeal.  Therefore, this decision is final.  38 U.S.C.A. § 7105.   

The Veteran's representative submitted a statement dated February 2005 in which withdrawal of the claims of entitlement to service connection for a back condition, a neck condition, and numbness in the low back and upper and lower extremities bilaterally, a left hand disability, a right knee disability, hepatitis C, and type II diabetes mellitus was requested.  At that same time, however, the representative separately requested service connection for diabetes with associated peripheral neuropathy of the upper and lower extremities with erectile dysfunction and loss of use.  In March 2006, the Veteran's representative submitted a statement in which it was noted that the Veteran had no pending claims at that time.  

VA treatment records dated February, March, and July 2005 documented the Veteran's subjective complaints of lower extremity neuropathy and right-sided numbness.  In February 2005, a VA examiner speculated that the Veteran's neuropathy might be related to either a psychiatric disability or to his in-service exposure to chemicals.  In March 2005, a VA examiner attributed the Veteran's neuropathy to worsening low back pain.  In addition, the examiner described these symptoms as "not new." 

The RO issued a rating decision in August 2005 in which it granted service connection for type II diabetes mellitus, to include as due to herbicide exposure.  The RO evaluated this disability as 10 percent disabling under 38 C.F.R. § 4.119, Diagnostic Code 7913, effective July 22, 2001.  The Veteran was notified of this decision and provided his appellate rights, but did not perfect an appeal.  Therefore, this decision is final.  38 U.S.C.A. § 7105.

The Veteran was afforded a VA peripheral nerves examination in January 2006.  It was noted that type II diabetes mellitus was diagnosed in 1996.  The Veteran also reported subjective complaints of numbness and tingling in his bilateral lower extremities and right neck, shoulder, and arm.  According to the Veteran, he started experiencing similar symptoms on the left side, too.  The diagnosis was symmetric neuropathy involving the feet and hands.  According to the examiner, the distribution of the numbness involving the Veteran's toes and fingertips was consistent with a diabetic peripheral neuropathy and did not have other potential causes.  Therefore, the neuropathy involving the Veteran's feet and hands was likely related to his service-connected diabetes mellitus.  On the other hand, the examiner indicated that the Veteran's right shoulder pain, neck pain, and low back discomfort might be related to cervical spine and lumbar spine degenerative disc disease and not the service-connected diabetes mellitus.         

Service connection for systemic neuropathy of the upper and lower bilateral extremities, to include as secondary to service-connected type II diabetes mellitus, was granted in a rating decision dated March 2006.  The RO evaluated each upper and lower extremity as 10 percent disabling under 38 C.F.R. § 4.124a, 8715 (median nerve neuralgia) or 8720 (sciatic nerve neuralgia), effective February 4, 2005.  The Veteran was notified of this decision and provided his appellate rights.  
In June and September 2006 (within one year of the March 2006 rating decision), the Veteran and his representative requested an earlier effective date for the grant of service connection for systemic neuropathy of the upper and lower bilateral extremities.  

The RO denied the Veteran's earlier effective date claim in a rating decision dated May 2007.  Specifically, the RO noted that the Veteran in the past was either granted nonservice-connected pension benefits for right elbow ulnar nerve entrapment, right wrist carpal tunnel syndrome, and right shoulder impingement syndrome or denied service connection for numbness of the arms, legs, and lower back.  The RO also noted that the Veteran was awarded service connection for type II diabetes mellitus, effective July 22, 2001.  However, the Veteran's claim to reopen service connection for peripheral neuropathy was received on February 4, 2005.  The RO also noted that there was no diagnosis of systemic neuropathy related to service-connected diabetes mellitus until January 2006.  Accordingly, the RO assigned an effective date of February 4, 2005, for the grant of service connection for systemic neuropathy of the upper and lower bilateral extremities (i.e., the date of receipt of the claim).  The Veteran was notified of this decision and provided is appellate rights.  He perfected this appeal.

In May 2008, the Veteran requested an earlier effective date for the grant of service connection for type II diabetes mellitus on the grounds that he was a "Nehmer class member" pursuant to 38 C.F.R. § 3.816.  The RO denied the Veteran's claim by way of a rating decision dated November 2008.  Specifically, the RO noted that diabetes mellitus was diagnosed prior to the date on which presumptive service connection for this disability was permitted.  Therefore, the RO indicated that the Veteran was entitled to an effective date one year prior to the date of the application for these benefits.  According to the RO, the Veteran first sought service connection for diabetes on July 22, 2002 and as such, he was entitled to an effective date not earlier than July 22, 2001.  The Veteran was notified of this decision and provided his appellate rights.  He perfected this appeal.

The Veteran's treating physician at VA submitted a statement in support of the Veteran's claim dated February 2011.  Specifically, the physician indicated that the Veteran used an analgesic balm for "several years" to treat his peripheral neuropathy.  

The Veteran and his representative submitted statements in support of the current claims dated July 2011 and January 2012.  In particular, the Veteran stated in July 2011 that he was entitled to an earlier effective date because he was awarded nonservice-connected pension benefits in 1997 based on disabilities were later found to be related to service.  The Veteran's representative also asserted that the Veteran was entitled to an earlier effective date on these grounds and also because he was a "Nehmer class member" pursuant to 38 C.F.R. § 3.816.   

The Veteran testified before the Board in June 2012.  Specifically, the Veteran alleged entitlement to an earlier effective date for the grant of service connection for type II diabetes mellitus and for the grant of service connection for systemic neuropathy of the upper and lower bilateral extremities on the grounds that he was a "Nehmer class member" pursuant to 38 C.F.R. § 3.816.  The Veteran requested an effective date for both disabilities of July 1997.  He identified this date as the proper effective date in this case because these disabilities were already considered as nonservice-connected disabilities following the grant of nonservice-connected pension benefits.  The Veteran noted that he filed his claim of entitlement to nonservice-connected pension benefits in July 1997.  

The Veteran's representative acknowledged that while the Veteran filed a claim for nonservice-connected pension benefits in July 1997, the Veteran, ostensibly as a lay person, could not have known the difference between claims for compensation benefits and claims for pension benefits.  Accordingly, the representative asserted that there was a pending, unadjudicated claim for these disabilities since July 1997.  The representative further asserted that the Veteran was entitled to an earlier effective date in this case because the Veteran was awarded nonservice-connected pension based on disabilities were later found to be related to service.  

In general, the effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection, shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).  The effective date for a reopened claim, after a final disallowance, shall be the date of receipt of the new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2).

If a claim is reviewed more than one year after the effective date of a liberalizing law or VA issue, benefits may be authorized for a period of one year prior to the date of receipt of the request for review.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. §§ 3.114, 3.400(p) (2011); see also, McCay v. Brown, 9 Vet. App. 183 (1996), aff'd 106 F.3d 1577 (Fed. Cir. 1997).

Applicable regulations provide that a claim may be either a formal or informal written communication "requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  See 38 C.F.R. § 3.1(p) (2011); see also, MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have an intent to file a claim for VA benefits).  A claim, whether formal or informal, must be in writing in order to be considered a claim or application for benefits.  See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  

Moreover, the mere presence of VA medical records and the diagnoses contained therein cannot be construed to be an attempt to secure VA disability benefits.  See Brannon v. West, 12 Vet. App. 32, 35 (1998).  Any claim for VA benefits must be submitted in the form prescribed by VA.  38 U.S.C.A. § 5101(a) (West 2002).  A claim must be filed in order for any type of benefit to accrue or be paid.  See Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).

Certain diseases, to include type II diabetes mellitus and acute and subacute peripheral neuropathy, as well as certain types of cancers, may be presumed to have resulted from exposure to certain herbicide agents such as Agent Orange.  38 C.F.R. §§ 3.307, 3.309(e) (2011).  In this regard, presumptive service connection for acute and subacute peripheral neuropathy was established, effective November 7, 1996.  See 61 Fed. Reg. 57,589 (Nov. 7, 1996).  Presumptive service connection for type II diabetes mellitus was initially established, effective July 9, 2001.  See 66 Fed. Reg. 23,166 (May 8, 2001).  The effective date was later amended to May 8, 2001.  See 69 Fed. Reg. 31,882 (June 8, 2004).

In May 1989, the United States District Court for the Northern District of California (District Court) invalidated the regulation then in effect for adjudicating claims based on Agent Orange exposure, 38 C.F.R. § 3.311a(d) (1989).  The District Court also voided all benefit denials that had been made under that section of the regulation.  See Nehmer v. United States Veterans' Administration, 712 F.Supp. 1404 (N.D. Cal. 1989) (Nehmer I).  Following the 1989 decision of the District Court, the parties entered into a stipulation agreement governing VA's readjudication of all claims that had been denied under the invalidated regulation, which was made an order of the court.  Paragraph 3 of the stipulation and order provided: 

[a]s soon as a final rule is issued service connecting, based on dioxin exposure, any . . . disease which may be service connected in the future pursuant to the Agent Orange Act of 1991, the VA shall promptly thereafter re-adjudicate all claims for any such disease which were voided by the Court's order of May 3, 1989, as well as adjudicate all similar claims filed subsequent to the Court's May 3, 1989 Order. 

See Paragraph 3 Nehmer stipulation and order.  According to Paragraph 5 of the stipulation and order, the effective date for disability compensation based on the readjudication of a claim that was voided by the District Court shall be the date the voided claim was originally filed.  The District Court subsequently interpreted the stipulation and order, in light of the 1989 decision, as requiring VA to readjudicate all claims voided in the 1989 decision if the disease was subsequently presumptively service connected, even if the original claim was not expressly based on Agent Orange exposure.  The District Court also determined that, if the readjudication resulted in a grant of service connection, the effective date would be the date of the original claim.  See Nehmer v. United States Veterans' Administration, 32 F.Supp. 2d 1175 (N.D. Cal. 1999) (Nehmer II). 

In a later decision, the United States Court of Appeals for the Ninth Circuit interpreted Paragraph 3 of the stipulation and order as applying to all claims voided by the District Court in the May 1989 order, as well as all similar claims filed subsequent to the May 1989 order.  In addition, if the readjudication of a "similar claim" resulted in an award of benefits, the effective date for the grant of service connection is the date of the original claim.  See Nehmer v. United States Veterans Administration, 284 F.3d 1158, 1161 (9th Cir. 2002) (Nehmer III).  The Nehmer stipulations were later incorporated into a final regulation, 38 C.F.R. § 3.816, which became effective on September 24, 2003.  

A "Nehmer class member" is defined to include a Vietnam veteran who has a covered herbicide disease.  38 C.F.R. § 3.816(b)(1).  A "covered herbicide disease" means a disease for which the Secretary of Veterans Affairs has established a presumption of service connection before October 1, 2002, pursuant to the Agent Orange Act of 1991.  38 C.F.R. § 3.816(b)(2).  The regulation applies to claims for disability compensation that were either pending before VA on May 3, 1989, or were received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease.  38 C.F.R. § 3.816(c).

If a Nehmer class member is entitled to disability compensation for a covered herbicide disease, the effective date of the award will be as follows:

If VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989, the effective date of the award will be the later of the date VA received the claim on which the prior denial was based or the date the disability arose, except as otherwise provided in paragraph (c)(3) of this section.  A prior decision will be construed as having denied compensation for the same disease if the prior decision denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  Minor differences in the terminology used in the prior decision will not preclude a finding, based on the record at the time of the prior decision, that the prior decision denied compensation for the same covered herbicide disease.  38 C.F.R. § 3.816(c)(1).  

Where a "Nehmer class member" is entitled to disability compensation for a covered herbicide disease, and the claim was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose except as otherwise provided in paragraph (c)(3) of this section.  38 C.F.R. § 3.816(c)(2).  

A claim will be considered a claim for compensation for a particular covered herbicide disease if: (i) the claimant's application and other supporting statements and submission may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or (ii) VA issued a decision on the claim, between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  38 C.F.R. § 3.816(c)(2).  Otherwise, the effective date of the award is determined in accordance with 38 C.F.R. §§ 3.114, 3.400.  38 C.F.R. § 3.816(c)(4).

I.  Diabetes Mellitus

The preponderance of the evidence is against an effective date earlier than July 22, 2001, for the grant of service connection for type II diabetes mellitus, to include as due to exposure to Agent Orange.  

Preliminarily, the Veteran is a "Nehmer class member" in that he is a veteran with service in the Republic of Vietnam who has a diagnosed "covered herbicide disease" (i.e., type II diabetes mellitus).  However, the Veteran is not entitled to an earlier effective date in this case under these regulations.  Specifically, the RO did not deny a prior service connection claim for type II diabetes mellitus between September 25, 1985 and May 3, 1989, nor did the Veteran have a claim of service connection for type II diabetes mellitus pending between May 3, 1989 and May 8, 2001, the effective date of the regulation establishing type II diabetes mellitus as one of the presumptive diseases associated with herbicide exposure.  As the Veteran's service connection claim for type II diabetes mellitus was received many years after discharge from service on July 22, 2002, the effective date assigned is determined by 38 C.F.R. §§ 3.114, 3.400.   

As noted above, the evidence of record shows that the Veteran's service connection claim for type II diabetes mellitus was received on July 22, 2002.  At the time his claim was filed, type II diabetes mellitus was included in the list of diseases shown to be related to Agent Orange exposure, and to which the presumption of service connection applied for veterans who had served in Vietnam.  See 38 C.F.R. § 3.309(e) (2002).  The RO granted service connection for type II diabetes mellitus, to include as due to exposure to Agent Orange, in August 2005.  The effective date was established as of July 22, 2001, based on a liberalizing change in the regulations that established type II diabetes mellitus as one of the presumptive diseases related to herbicide exposure in Vietnam.  Thus, the RO established the effective date as one year prior to the date of receipt of the claim for service connection under 38 C.F.R. § 3.114(a)(3). 
  
The Veteran has requested an effective date of July 1997 based on a claim for nonservice-connected pension benefits.  In July 1997, the Veteran filed a claim of entitlement to nonservice-connected pension benefits for "problem with right side of body."  As noted above, nonservice-connected pension benefits were awarded in a rating decision dated September 1997 on the grounds that the Veteran was permanently and totally disabled as a consequence of the following nonservice-connected disabilities: status-post right ulnar shortening (30 percent disabling); right shoulder rotator cuff syndrome with probable tear and right acromioclavicular arthritis (10 percent disabling); hypertension (10 percent disabling); right elbow ulnar nerve entrapment (10 percent disabling); and right wrist carpal tunnel syndrome (10 percent disabling).  No references to type II diabetes mellitus were contained in the application for or award of nonservice-connected pension benefits.  Instead, the September 1997 rating decision makes clear that nonservice-connected pension benefits were awarded based on disabilities other than type II diabetes mellitus.  

The Veteran's representative has argued that there is a pending, unadjudicated service connection claim for type II diabetes mellitus dating back to 1997, in part because the Veteran was unaware that he filed a claim for pension (as opposed to compensation) benefits in July 1997.  However, the Veteran filed a claim of entitlement to nonservice-connected pension benefits for "problem with right side of body" in July 1997.  Subsequently dated correspondence also confirmed that the Veteran filed a claim for nonservice-connected pension benefits, not service-connected disability compensation, and the Veteran made no assertion to the contrary at that time.  See notice letter and rating decision dated August and September 1997.  Additionally, there is no indication of record to show, or even suggest, that the Veteran was incapable of understanding the nature of the benefits for which he sought entitlement in July 1997.

In this case, the Veteran's original service connection claim for diabetes mellitus was received on July 22, 2002 as part of his claim for TDIU benefits.  There is no indication of record that the Veteran submitted or intended to submit either a formal or informal written communication in a form required by VA to request service connection for type II diabetes mellitus prior to July 22, 2002.  38 C.F.R. §§ 3.1(p), 3.155(a) (2011).  

VA treatment records and examination reports suggested that type II diabetes mellitus was diagnosed in early 2001 and/or possibly sometime in 1996.  But, the mere presence of these records and the diagnoses contained therein cannot be construed to be an attempt to secure VA disability benefits.  Brannon, 12 Vet. App. at 35.  In short, there is no pending, unadjudicated service connection claim for type II diabetes mellitus prior to receipt of the claim on July 22, 2002, and the July 1997 cannot be construed as such.  

To the extent that the Veteran seeks an earlier effective date on grounds unrelated to his status as a "Nehmer class member," such a freestanding earlier effective date claim is barred as a matter of law.  See Rudd, 20 Vet. App. at 299.  Accordingly, an effective date prior to July 22, 2001, for the grant of service connection for type II diabetes mellitus, to include as due to exposure to Agent Orange, is not warranted.   

In reaching this decision the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the claim for an effective date prior to July 22, 2001, for the grant of service connection for type II diabetes mellitus, to include as due to exposure to Agent Orange, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

II.  Systemic Neuropathy

The preponderance of the evidence is also against an effective date earlier than February 4, 2005 for the grant of service connection for systemic neuropathy of the upper and lower bilateral extremities, to include as secondary to service-connected type II diabetes mellitus.  

Preliminarily, the Veteran alleges that he is a "Nehmer class member" pursuant to 38 C.F.R. § 3.816.  A careful review of the claims file indicates that while the Veteran had service in the Republic of Vietnam, he does not have a "covered herbicide disease" as defined by 38 C.F.R. § 3.816.  Specifically, neither systemic nor symmetric neuropathy is a "covered herbicide disease."  Only acute and subacute peripheral neuropathy is considered a covered disease.  Further, such diseases, by regulation, must become manifest within 12 months of the last exposure to herbicides.  See 38 C.F.R. §§ 3.307(a)(6)(ii) , 3.309(e), 3.816(b)(2).  There is no evidence of record to demonstrate that the Veteran had acute or subacute peripheral neuropathy within the required timeframe, or at any subsequent time.  Accordingly, there is no basis to establish an earlier effective date for service connection under 38 C.F.R. § 3.816.
There is no other basis on which to support the assignment of an effective date earlier than February 4, 2005 for the grant of service connection for systemic neuropathy of the upper and lower bilateral extremities, to include as secondary to service-connected type II diabetes mellitus.  Pertinent regulations outlined above explicitly indicated that the effective date for a reopened claim, after a final disallowance, shall be the date of receipt of the new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2).

As noted above, the Veteran's service connection claims for a nerve condition and numbness of the upper and lower extremities bilaterally were denied in February 1998, August 2000, and June 2001.  The Veteran was notified of these decisions and provided his appellate rights, but did not perfect an appeal.  Therefore, these decisions are final.  38 U.S.C.A. § 7105.  The Veteran perfected an appeal based on the September 2002 rating decision which denied, among other claims, service connection for numbness in the upper and lower extremities.  However, the Veteran's representative submitted a statement dated February 4, 2005 in which withdrawal of this claim was requested.  At that same time, the representative separately requested service connection for diabetes, with associated peripheral neuropathy of the upper and lower extremities, erectile dysfunction, and loss of use.

Although service connection was ultimately granted for systemic neuropathy of the upper and lower bilateral extremities, to include as secondary to service-connected type II diabetes mellitus, following the Veteran's February 4, 2005 request to reopen, applicable VA law and regulations make clear that the effective date for a reopened claim, after a final disallowance, shall be the date of receipt of the new claim or date entitlement arose, whichever is later.  The latter date in this case is February 4, 2005, the date of receipt of the new claim to reopen service connection for systemic neuropathy of the upper and lower bilateral extremities. 

The Veteran's representative has argued that there is a pending, unadjudicated service connection claim for systemic neuropathy of the upper and lower bilateral extremities dating back to 1997 based on a claim for nonservice-connected pension benefits.  The Veteran filed a claim of entitlement to nonservice-connected pension benefits for "problem with right side of body" in July 1997.  Subsequently dated correspondence also confirmed that the Veteran filed a claim for nonservice-connected pension benefits, not service-connected disability compensation, and the Veteran made no assertion to the contrary at that time.  See notice letter and rating decision dated August and September 1997.  Additionally, there is no indication of record to show, or even suggest, that the Veteran was incapable of understanding the nature of the benefits for which he sought entitlement in July 1997.

While the Veteran was awarded nonservice-connected pension benefits in part due to a right upper extremity disability, the September 1997 rating decision makes clear that these injuries resulted from a February 1996 post-service accident involving the Veteran's use of a motorized torque wrench, rather than from a period of active duty or a service-connected disability.  It is also worth noting that the requirements for establishing entitlement to nonservice-connected pension benefits differ significantly from establishing entitlement to service-connected disability compensation.  See 38 U.S.C.A. §§ 1502, 1521(a), (j), 3.340(b), 3.342(a) (outlining eligibility requirements for nonservice-connected pension benefits); see also, 38 U.S.C.A. §§ 1110, 1116(f); 38 C.F.R. § 3.303(a), 3.307, 3.309(e), 3.310 (outlining eligibility requirements for service-connected disability compensation, to include as due to exposure to Agent Orange and secondary to a service-connected disability).  In short, there is no pending, unadjudicated service connection claim for systemic neuropathy of the upper and lower bilateral extremities prior to receipt of the current claim to reopen on February 4, 2005, and the July 1997 submission cannot be construed as such.

The Veteran was granted service connection for type II diabetes mellitus, effective July 22, 2001, and that the subsequently diagnosed systemic neuropathy of the upper and lower bilateral extremities was found related to this service-connected disability.  However, there is no indication of record that the Veteran submitted or intended to submit either a formal or informal written communication in a form required by VA to reopen service connection for systemic neuropathy of the upper and lower bilateral extremities, to include as secondary to service-connected type II diabetes mellitus, prior to February 4, 2005.  Accordingly, an effective date earlier than February 4, 2005, for the grant of service connection for systemic neuropathy of the upper and lower bilateral extremities, to include as secondary to service-connected type II diabetes mellitus, is not warranted.  

In reaching this decision the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the claim for an effective date prior to February 4, 2005, for the grant of service connection for systemic neuropathy of the upper and lower bilateral extremities, to include as secondary to service-connected type II diabetes mellitus, the doctrine is not for application.  Gilbert, 1 Vet. App. at 55-56. 


ORDER

An effective date prior to July 22, 2001, for the grant of service connection for type II diabetes mellitus, to include as due to exposure to Agent Orange, is denied.

An effective date prior to February 4, 2005, for the grant of service connection for systemic neuropathy of the upper and lower bilateral extremities, to include as secondary to service-connected type II diabetes mellitus, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


